DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12 April 2022 is hereby acknowledged. Claims 1, 2, and 5-24 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12 April 2022. In particular, claim 1 is amended to recite a hydrothermal decomposition temperature. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-145337 A (“Yamato B”).
The aforementioned reference was made of record with applicant’s IDS dated 29 March 2019. The citations below are to US 2016/0340827, which is an English language equivalent, also made of record in applicant’s IDS dated 29 March 2019.
As to claim 1, Yamato B teaches a fine cellulose fiber composite in which a modifying group is connected by an amide bond (abstract), where the amide bond is formed by reacting with carboxyl groups of fine cellulose fibers (para. 0043, teaching reacting carboxy functional cellulose with amines to form amides). 
Yamato B teaches that the preferred carboxy content of the cellulose fibers is 0.1 mmol/g or greater (para. 0015). Yamato B further teaches an average aspect ratio of 10 or more and 1000 or less (para . 0017), with a view of optimizing mechanical strength, which includes the recited range of 20 to 95, and as such, the use of such average aspect ratio is an obvious modification suggested by Yamato B. 
Yamato B does not state a fine fibrillation method comprising hydrothermal decomposition at the recited temperature. However, this limitation is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since Yamato B teaches fiber fibrillated to the recited aspect ratio, and having the same carboxyl group content, it is presumed that the recited fibers produced by the recited method can be obtained by the methods taught by Yamato B.
As to claims 2 and 5, Yamato B teaches forming modifying group via an ionic and/or covalent bond (para. 0106), and therefore contemplates at least two kinds of modifying groups.
	As to claim 6, Yamato B teaches a preferable carboxy group content of 0.4 mmol/g or more (para. 0015).
	As to claim 7, Yamato B teaches a preferable carboxy group content of 2 mmol/g or less (para. 0015).
	As to claim 8, Yamato B teaches a fiber size (diameter) of preferably less than 20 nm (para. 0013; cf. para. 0017, defining aspect ratio as fiber length/fiber size, and thus size means diameter).
	As to claim 9, Yamato B does not discuss an average fiber length, but teaches an aspect ratio of between 10 and 1000 (para. 0017), with a view to optimizing mechanical properties, and further teaches a preferable average fiber size (diameter) of 20 nm or less, such that the optimal fiber length is 2000 nm or less, which includes the recited 500 nm or less range. Given this, it would be obvious to adjust the fiber length, including within the recited range, to optimize mechanical strength with transparency.
	As to claim 10, Yamato B teaches bonding a quaternary ammonium by ionic bonding (para. 0106). 
	As to claim 11, Yamato B teaches bonding a hydrocarbon group (para. 0106).
	As to claim 12, Yamato B teaches a resin composition comprising a resin and the cellulose fiber composite (para. 0142).
	As to claim 13, Yamato B teaches the recited amount of resin in the composition (para. 0162).
	As to claim 14, Yamato B teaches the recited amount of composite in the composition (para. 0163).
	As to claim 15, Yamato B teaches that the composition may include one or more of the recited components (paras. 0181-0182).
	As to claim 16, Yamato B teaches the resin may be thermoplastic or curable resin or cellulose resin (paras. 0142-0143).
	As to claim 17, Yamato B teaches that the resin may be thermoplastic and/or photocurable resin (para. 0148).
	As to claim 18, Yamato B teaches the recited thermosetting resins may be used (para. 0155).
	As to claim 19, Yamato B teaches a resin molded articles prepared by extrusion, injection, press molding (para. 0186).
	As to claim 20, Yamato B teaches a sheet like molded article of the recited thickness (para. 0196).
	As to claims 21 and 22, as discussed with respect to claim 1, Yamato B teaches treating the cellulose with water at elevated temperatures, which is the same as the hydrothermal decomposition set forth by applicant. Furthermore, Yamato B teaches pulverizing (para. 0064), and thus suggests multiple steps.
	As to claim 23, Yamato B teaches oxidizing, thus modifying carboxyl groups to cellulose prior to pulverizing (para. 0043).
	As to claim 24, Yamato B teaches that the cellulose may pulverized prior to modification (paras. 0043, 0064). 

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. 
In particular, examiner agrees that Yamato B does not teach the specific method of defibrillation. However, this limitation is viewed as a product by process limitation as outlined above. As such, it is presumed that the same composition of fibers is produced by other fibrillation methods. Applicant points to examples showing differences in physical properties between composites produced by hydrothermal decomposition as opposed to acid hydrolysis; however, the results for physical properties between these examples, which are very close, do not suggest that the use of hydrothermal decomposition within the recited range provides any distinction over other forms of decomposition in the same particle size range, since the values provided for that example, in particular storage modulus, and weight loss, are within the ranges provided by other methods for providing the same aspect ratio.
Applicant further points to Comp Ex. 1 for providing better storage modulus and weight loss at 200 degrees C. First, the fact that applicant has recognized an advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Yamato already suggests that certain mechanical improvements are obtained at lower aspect ratio due to dispersibility (para. 0021). As such, Yamato already suggests aspect ratios within the range. Furthermore, the results presented by applicant are not commensurate in scope with the breadth of the claims. At best, applicant’s evidence suggests an optimized size for a specific modifying compound and resin system. However, the claims cover much broader systems, with or without any modifying group, or resin system. As such, the evidence is not sufficient to overcome a prima facie finding of obviousness. See MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764